Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered June 18, 1997, convicting him of murder in the second degree (two counts), manslaughter in the second degree (two counts), arson in the first degree (two counts), arson in the second degree, and reckless endangerment in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), the causal relation*491ship between the fire and the deaths of the two children was proven by legally sufficient evidence.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Sullivan, Joy and Krausman, JJ., concur.